Name: 87/145/EEC: Commission Decision of 13 February 1987 on improving the efficiency of agricultural structures in Italy (Friuli-Venezia Giulia) in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  EU finance;  agricultural policy
 Date Published: 1987-03-03

 Avis juridique important|31987D014587/145/EEC: Commission Decision of 13 February 1987 on improving the efficiency of agricultural structures in Italy (Friuli-Venezia Giulia) in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 060 , 03/03/1987 P. 0013 - 0013*****COMMISSION DECISION of 13 February 1987 on improving the efficiency of agricultural structures in Italy (Friuli-Venezia Giulia) in accordance with Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/145/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 thereof, Whereas, in accordance with the second subparagraph of Article 24 (1), the Italian Government has forwarded the text of Friuli-Venezia Giulia Regional Law No 34 of 13 August 1986 on the granting of compensatory allowances and aid for the keeping of accounts on agricultural holdings; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, depending on the compatibility of the said measures with the abovementioned Regulation, and having regard to the objectives of that Regulation and the need for a proper connection between the various measures, the conditions for a financial contribution from the Community are satisfied; Whereas the abovementioned measures meet the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions implementing Regulation (EEC) No 797/85 as set out in Friuli-Venezia Giulia Regional Law No 34 of 13 August 1986 and forwarded by the Italian Government on 30 September 1986 satisfy the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of the said Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 13 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.